Breese, J. The powers of all corporations are limited by the grants in their charters, and cannot extend beyond them. The act incorporating the Town of Petersburg, (Laws 1841, page 333) provides, sec. 7, “ That the board of trustees of said town shall have power to impose fines and forfeitures for the breach of any ordinance, and provide for the collection thereof; and to direct by ordinance such punishments to be inflicted for any offense against the laws of the corporation, as is, or may be provided by law, for like offenses against the laws of the State.” In pursuance of this power, the town authorities duly passed and published ordinance numbered seven, of two sections, under the first of which the defendant was arrested and convicted. That section is as follows: “ Be it ordained, etc. Any person or persons who shall be guilty of an assault, or assault and battery, or an affray, within the corporate limits of the town of Petersburg, shall, on conviction thereof, forfeit and pay not less than five, nor more than fifty dollars.” The law of the State in such cases fixes the minimum at three dollars. (Scates’ Comp. 690.) . The corporation, by their charter, can prescribe no greater punishment for an assault and battery committed in the town limits than is provided by the State law for the same offense. The charter controls the exercise of the power by the corporation. The judgment of the Circuit Court is affirmed. Judgment affirmed.